Name: 2003/697/EC: Council Decision of 29 September 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-10-08

 Avis juridique important|32003D06972003/697/EC: Council Decision of 29 September 2003 appointing an alternate member of the Committee of the Regions Official Journal L 254 , 08/10/2003 P. 0017 - 0017Council Decisionof 29 September 2003appointing an alternate member of the Committee of the Regions(2003/697/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Friedrich Wilhelm HEINRICHS, of which the Council was notified on 11 August 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMs Maria Theresia OPLADEN, BÃ ¼rgermeisterin von Bergisch-Gladbach, Erste VizeprÃ ¤sidentin des StÃ ¤dte- und Gemeindebundes NRW, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Friedrich Wilhelm HEINRICHS for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.